UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4597



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTWAN ROBINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CR-02-1153)


Submitted:   March 29, 2006                 Decided:   April 12, 2006


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Jonathan S. Gasser, Acting United States
Attorney, William K. Witherspoon, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Antwan Robinson pled guilty to possession with intent to

distribute more than five grams of crack cocaine, in violation of

21 U.S.C. § 841(a)(1) (2000), and possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2000). The

district court sentenced him as a career offender to a 262-month

term of imprisonment. Robinson appeals his sentence, citing United

States v. Booker, 543 U.S. 220 (2005), and asserting that he should

be resentenced under an advisory Guidelines scheme.           Robinson also

has filed a motion to remand for resentencing.           We grant the motion

to remand, vacate the sentence, and remand for resentencing.

          Robinson    contends   that   the    district    court   committed

statutory Booker error by treating the Sentencing Guidelines as

mandatory,    not   advisory.    Because      Robinson    raised   a   timely

objection at sentencing based upon Blakely v. Washington, 542 U.S.

296 (2004), he has preserved his claim of statutory Booker error.

United States v. Rodriguez, 433 F.3d 411, 415-16 (4th Cir. 2006).

Thus, we review Robinson’s claim for harmless error, which places

“the burden . . . on the Government to show that such an error did

not affect the defendant’s substantial rights.”            Id. at 416.    Our

review of the transcript of the sentencing hearing leads us to

conclude that the Government has not met its burden to show that

the error is harmless.      The district court’s silence on how it

would apply the factors in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.


                                 - 2 -
2005) in ascertaining a proper sentence for Robinson must be

construed in Robinson’s favor.    Rodriguez, 433 F.3d at 416.     Thus,

we conclude that Robinson is entitled to be resentenced.1

           Accordingly,   we   vacate    Robinson’s   sentence,   grant

Robinson’s motion to remand, and remand for resentencing consistent

with Booker and United States v. Hughes, 401 F.3d 540 (4th Cir.

2005).2   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                 VACATED AND REMANDED




     1
      In light of our vacatur for statutory Booker error, we need
not decide whether, as Robinson also contends on appeal, the
district court committed Sixth Amendment error in sentencing him as
a career offender. See Rodriguez, 433 F.3d at 416 n.8.
     2
      “We of course offer no criticism of the district judge, who
followed the law and procedure in effect at the time of
[Robinson’s] sentencing.” Hughes, 401 F.3d at 545 n.4.

                                 - 3 -